On State’s Motion for Rehearing.
BEAUCHAMP, Judge.
Supplemental transcript has been filed in this court which discloses that the language of the complaint discussed in the original opinion was not copied correctly in the transcript. Supplemental transcript brings forward a legal complaint. The state’s motion for rehearing is granted and the cause is now considered on its merits.
The sole question presented on the appeal complains that the information in this cause is insufficient to charge the appellant with an offense as defined in Article 1149 of the Penal Code. Vernon’s Ann.P.C. art. 1149. Reliance is had on Huff v. State, 123 Tex.Cr.R. 238, 58 S.W.2d 113.
We have considered the appellant’s brief and the information in the light of the foregoing case and are of the opinion that the Huff case sustains the position of the state. It presents no authority in behalf of appellant’s contention.
We find no reversible error and the judgment of the trial court is now affirmed.